DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 06/21/2021, claims 16-20 and 22-30 have been amended. Claims 1-15 have been previously cancelled. Therefore, claims 16-30 are currently pending for the examination.

          Response to Amendments
3.	Applicant’s arguments: see Page 10-11, filed on 06/21/2021, with respect to claims 16-30 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 16-30 have been withdrawn. 
Applicants have amended claims 16-20 and 22-30 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 16-30 are allowable.

    Allowable Subject Matter
4.	In the Amendment application filed on 06/21/2021, claims 16-30 (renumbered as claims 1-15) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.

All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“secondary cell group (SCG) failure information including a master node (MN) report and a secondary node (SN) report, wherein the MN report includes a first measurement result for at least one secondary node (SN) radio access technology (RAT) specific frequency configured by a MN configuration and a failure type for the SCG failure, and the SN report includes a second measurement result for at least one SN RAT specific frequency configured by a SN configuration” in combination with other claim limitations as specified in claims 16, 22, 26 and 29.
Note that the first closest prior art, Fan et al. (US 2019/0253908 A1), hereinafter “Fan” teaches: generating SCG failure information (paragraphs [0221]-[0224], [0227]-[0228], [0232]; setting the contents of the MeasResultSCG-Failure) including measurement results for SN radio access technology (RAT) specific frequencies that the UE is configured to measure (paragraphs [0221]-[0224], [0227]-[0228], [0232]; setting the measResultServFreqList to include for each SCG cell that is configured by the SN to be measured); and transmitting, to a master node (MN) (paragraph [0150]; report transmitted from the terminal device to the MN), the SCG failure information (paragraph [0150]; a failure message (such as a SCGFailureInformation message or other suitable signaling message) for informing the MN of a failure related to the SN). However, Applicants have pointed out that present application claims priority to Indian Patent Application No. 201741015839 filed May 4, 2017, which supports the pending claims in at least paragraphs [0016] and [0023]- [0025] and Fan has a priority date of June 16, 2017 (Applicant, Remarks Made in an Amendment dated 06/21/2021).
 detecting a secondary cell group (SCG) failure for a secondary node (SN) (Figs. 1, 7, paragraphs [0033], [0128]; RRC entity in the UE 103 detects the RLF and prepares the RLF report) and a SN failure report acknowledge message in response to the SCG failure information (Figs. 1, 7, step 708, paragraph [0130]; data radio bearer handled by SCell 105 on the PCell 104 of the MeNB 101).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the third closest prior art, Harpsari et al. (US 2017/0034709 A1), hereinafter “Harpsari” teaches reporting configuration information includes a reporting trigger (based on an event, periodical, etc.,) a measurement/reporting quantity (RSRP, RSRQ, etc.), etc and it is possible to link a measurement object (e.g., a frequency) with multiple reporting configuration information items (e.g., in the case where different events are set), and to identify reporting configuration information items by using corresponding measurement IDs (Figs. 6-7, paragraphs [0045]-[0047]). Thus, the prior art of record does not reasonably teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 



Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Hapsari et al. (US 2017/0034709 A1) entitled: "MEASUREMENT CONTROL METHOD AND BASE STATION"
• TSUBOI (US 2020/0077312 B2) entitled: "TERMINAL APPARATUS, BASE STATION APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT"
•  VAJAPEYAM (US 2015/0223282 B2) entitled: "PROCEDURES FOR MANAGING SECONDARY ENB (SENB) RADIO LINK FAILURE (S-RLF) IN DUAL CONNECTIVITY SCENARIOS"
• FUJISHIRO et al. (US 2016/0219604 A1) entitled: "COMMUNICATION CONTROL METHOD"
• Park et al. (US 2015/0296486 A1) entitled: "SYSTEMS AND METHOD FOR SECONDARY CELL ID SELECTION"

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SITHU KO/            Primary Examiner, Art Unit 2414